Exhibit 10.3

APG Stock And Asset Purchase Agreement

by and among

Automation Products Group, LLC,

Scientific Technologies Incorporated

and

Scientific Technology Incorporated

April 24, 2006

 



TABLE OF CONTENTS



  Page

--------------------------------------------------------------------------------

Article 1 PURCHASE AND SALE OF CAPITAL STOCK OF APG SUBS AND NON-SPG ASSETS 2
Section 1.1 Purchase and Sale of Shares 2 Section 1.2 Purchase and Sale of
Assets 2 Section 1.3 Consideration 2 Section 1.4 Assumed Liabilities 2 Section
1.5 Assumed Contracts 3 Section 1.6 Closing 3 Section 1.7 No Further Ownership
Rights in Shares and Assets 4 Section 1.8 Taking of Necessary Action; Further
Action 4 Article 2 REPRESENTATIONS AND WARRANTIES OF THE SELLER GROUP 4 Section
2.1 Organization of APG Subs 4 Section 2.2 Subsidiaries 4 Section 2.3 APG Subs
Capital Structure 4 Section 2.4 Authority 5 Section 2.5 No Conflict 5 Section
2.6 Consents 6 Section 2.7 Restrictions on Business Activities 6 Section 2.8
Agreements, Contracts and Commitments 6 Section 2.9 Litigation 6 Section 2.10
Compliance with Laws 7 Section 2.11 Complete Copies of Materials 7 Section 2.12
Representations Complete 7 Section 2.13 APG Buyer Not Relying on Representations
and Warranties 7 Article 3 REPRESENTATIONS AND WARRANTIES OF THE APG BUYER 7
Section 3.1 Organization, Standing and Power 7 Section 3.2 Authority 7 Section
3.3 Capital Resources 8 Section 3.4 No Conflict 8 Section 3.5 Consents 8 Section
3.6 Schedules 8 Article 4 CONDUCT PRIOR TO CLOSING 8 Section 4.1 Transfer and
Encumbrance 8 Article 5 ADDITIONAL AGREEMENTS 9 Section 5.1 Confidentiality 9
Section 5.2 Expenses 9 Section 5.3 Public Disclosure 9 Section 5.4 Reasonable
Efforts 9 Section 5.5 Additional Documents and Further Assurances 10 Section 5.6
Additional APG Assets 10 Section 5.7 APG Employees 10 Section 5.8 Holdco Subs 10
Section 5.9 Indemnification 10 Section 5.10 Non-Solicitation 10 Section 5.11
Fiduciary Duty of the Board 10 Article 6 CONDITIONS TO CLOSING 12 Section 6.1
Conditions to Obligations of Each Party to Effect the Acquisition 12 Section 6.2
Additional Conditions to Obligations of APG Buyer 12 Section 6.3 Additional
Conditions to the Obligations of the Company and Holdco 13 Article 7 NO SURVIVAL
OF REPRESENTATIONS AND WARRANTIES 14 Section 7.1 Non-Survival of Representations
and Warranties 14 Article 8 TERMINATION; WAIVER AND AMENDMENT 14 Section 8.1
Termination 14 Section 8.2 Effect of Termination 15 Section 8.3 Waiver;
Amendment 15 Article 9 GENERAL PROVISIONS 15 Section 9.1 Notices 15 Section 9.2
Interpretation 16 Section 9.3 Counterparts 17 Section 9.4 Entire Agreement;
Assignment 17 Section 9.5 Severability 17 Section 9.6 Other Remedies 17 Section
9.7 Governing Law 17 Section 9.8 Rules of Construction 17

APG STOCK AND ASSET PURCHASE AGREEMENT

THIS APG STOCK AND ASSET PURCHASE AGREEMENT (this "Agreement") is made and
entered into as of April 24, 2006 by and among Automation Products Group, LLC, a
Utah limited liability company ("APG Buyer"), Scientific Technologies
Incorporated, an Oregon corporation ("Company") and Scientific Technology
Incorporated, a California corporation ("Holdco").

RECITALS

A. The Company, which is approximately 86% owned by Holdco, is organized into
two products groups: Safety Products Group ("SPG") and Automation Products Group
("APG").

B. Company is the owner of and has good and valid title to all shares of capital
stock of each of PSI-Tronix Technologies Incorporated, a California corporation
and wholly-owned subsidiary of the Company (as defined below) ("Sub I"), Lundahl
Instruments, Inc., a Utah corporation and wholly-owned subsidiary of the Company
("Sub II"), and Applied Electro Technology International, a California
corporation and wholly-owned subsidiary of the Company (as defined below) ("Sub
III," and together with Sub I and Sub II, the "APG Subs"), free and clear of any
legal or equitable encumbrances.

C. Holdco is the owner of and has good and valid title to all shares of capital
stock of each of STI/Environecs, a California corporation and wholly-owned
subsidiary of the Holdco (as defined below) ("Sub IV"), California Systems, INC,
a California corporation and wholly-owned subsidiary of Holdco ("Sub V"),
Pyramid Controls, Inc., a California corporation and wholly-owned subsidiary of
Holdco ("Sub VI," and together with Sub IV and Sub V, the "Holdco Subs") free
and clear of any legal or equitable encumbrances. The Holdco Subs will be
dissolved prior to the Closing (as defined herein).

D. The Boards of Directors of each of the APG Buyer, Holdco and Company believe
it is in the best interests of each company and their respective shareholders
that APG Buyer (i) acquire all of the outstanding capital stock of the APG Subs,
(ii) acquire all of the assets of Company and Holdco (other than the shares of
the APG Subs) that are solely related to APG (the "Non-SPG Assets") and (iii)
assume all of the liabilities and obligations of Company and Holdco that are
unrelated to SPG (the "Non-SPG Liabilities") ((i), (ii), and (iii) collectively
referred to herein as the "Acquisition").

E. Subject to the terms and conditions of this Agreement, APG Buyer will
purchase and the Company will sell (i) all of the capital stock of the APG Subs
and (ii) all of the Non-SPG Assets in consideration for cash or a note, as set
forth in Article I hereof.

F. Subject to the terms and conditions of this Agreement, APG Buyer will assume
all of the Non-SPG Liabilities of the Company and Holdco.

G. Immediately following the Acquisition, two related transactions will be
consummated: (1) Holdco, the owner of approximately 86% of the outstanding
capital stock of the Company, will sell all of its outstanding capital stock
("SPG Purchase") to Omron Management Center of America, Inc. a Delaware
corporation ("Omron") pursuant to the HoldCo Stock Purchase Agreement dated as
of the date hereof (the "SPG Stock Purchase Agreement") and (2) Holdco will
merge with and into the Company (the "Merger") pursuant to that certain
Agreement and Plan of Merger dated as of the date hereof (the "Merger
Agreement").

H. It is the Parties intention that the transactions contemplated by this
Agreement shall be at no cost to the Company and Holdco, pursuant to Section 5.2
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
PURCHASE AND SALE OF CAPITAL STOCK OF APG SUBS AND NON-SPG ASSETS

Section 1.1  Purchase and Sale of Shares .  At the Closing (as defined below),
and upon the terms and subject to the conditions of this Agreement, the APG
Buyer shall purchase from the Company, and the Company shall sell, convey,
transfer, assign and deliver to the APG Buyer, free and clear of all liens,
encumbrances or other defects of title, all of the issued and outstanding shares
of capital stock of the APG Subs now beneficially owned or held of record by the
Company at the Closing, including all property or rights issued by the APG Subs
with respect to such shares (the "APG Shares").

Section 1.2  Purchase and Sale of Assets .  Subject to the terms and conditions
of this Agreement, on the Closing Date (as defined below), Company and Holdco
shall sell, assign and transfer to APG Buyer, and APG Buyer shall purchase from
Company and Holdco, all of the right, title and interest in and to all of the
Non-SPG Assets, wherever the same may be located. Notwithstanding the foregoing,
the Non-SPG Assets shall not include Company's right, title and interest in and
to its cash and cash equivalent holdings. The Non-SPG Assets are listed on
Schedule 1.2, which schedule shall be agreed upon in good faith by the Parties
at or prior to the Closing.

Section 1.3  Consideration .  The purchase price to be paid to the Company for
the APG Shares and the Non-SPG Assets will be $6,000,000 (the "Purchase Price").

Section 1.4  Assumed Liabilities .  APG Buyer shall assume all the Non-SPG
Liabilities of Company and Holdco, past, present or future, known or unknown,
fixed or contingent, or otherwise, including but not limited to the liabilities
set forth on Schedule1.4 (collectively, the "Assumed Liabilities"), which
schedule shall be agreed upon in good faith by the Parties at or prior to the
Closing.

Section 1.5  Assumed Contracts .  Company and HoldCo will assign to APG Buyer,
and APG Buyer shall assume, all contracts of HoldCo or Company that relate
solely to APG or are unrelated to SPG (collectively, the "Assumed Contracts"),
including but not limited to the contracts set forth on Schedule 21.5, which
schedule shall be agreed upon in good faith by the Parties at or prior to the
Closing.

Section 1.6  Closing . 

The closing of the Acquisition (the "Closing") will take place at a
mutually-agreed upon time immediately prior to the closing of the SPG Purchase
at the offices of Wilson Sonsini Goodrich & Rosati, Professional Corporation,
located at 650 Page Mill Road, Palo Alto, California, unless another time or
place is agreed to in writing by the APG Buyer, Company and Holdco. The date
upon which the Closing actually occurs is herein referred to as the "Closing
Date."

At the Closing, the Company and Holdco shall deliver or cause to be delivered to
the APG Buyer the following:

certificates representing the APG Shares duly endorsed or accompanied by stock
powers duly endorsed in blank, with any required transfer stamps affixed
thereto;

receipts, duly executed by the Company, for receipt of the Purchase Price;

Company and Holdco shall duly execute and deliver such instruments of
conveyance, transfer and assignment as may be reasonably required to vest in APG
Buyer all of their respective right, title and interest in and to the Non-SPG
Assets, including but not limited to a bill of sale and assignment of the
contracts APG Buyer is assuming and to assume the Non-SPG Liabilities; and

all other documents, certificates, instruments or writings required to be
delivered by the Company and Holdco on or prior to the Closing Date pursuant to
this Agreement or as may be reasonably requested by APG Buyer in order to
consummate the transactions contemplated by this Agreement.

At the Closing, the APG Buyer shall deliver or cause to be delivered to the
Company and Holdco, respectively, the following:

The Purchase Price, in the form of cash or a note payable to the Company secured
by all of the shares of capital stock of HoldCo owned by the members of APG
Buyer; and

such other documents, certificates or writings required to be delivered by the
APG Buyer on or prior to the Closing Date pursuant to this Agreement or as may
be reasonably requested by the Company and Holdco in order to consummate the
transactions contemplated by this Agreement.

Section 1.7  No Further Ownership Rights in Shares and Assets .  All cash paid
in respect of the surrender for exchange of the APG Shares and the Non-SPG
Assets in accordance with the terms hereof shall be deemed to be full
satisfaction of all of the Company's and Holdco's rights pertaining to such
shares and assets.

Section 1.8  Taking of Necessary Action; Further Action .  If, at any time after
the Closing Date, any further action is necessary or desirable to carry out the
purposes of this Agreement and to ensure that the APG Subs retain full right,
title and possession to all of their assets, property, rights, privileges,
powers and franchises, not otherwise conveyed hereby, the APG Buyer, the
Company, Holdco and the officers and directors of each APG Sub are fully
authorized in the name of their respective corporations or otherwise to take,
and will take, all such lawful and necessary action.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES
OF THE SELLER GROUP

Each of the Company, Holdco and the APG Subs (collectively referred to for
purposes of this Article 2 as the "Seller Group") hereby jointly and severally
represent and warrant to the APG Buyer, subject to such exceptions as are
specifically disclosed in the disclosure schedule (referencing the appropriate
section and paragraph numbers of this Agreement) supplied by the Seller Group to
the APG Buyer (the "Disclosure Schedule") and Section 2.13 of this Agreement and
dated as of the date hereof, on and at the date hereof, as follows:

Section 2.1  Organization of APG Subs .  Sub I is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
Sub II is a corporation duly organized, validly existing and in good standing
under the laws of the State of Utah. Sub III is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
Each of the APG Subs has the corporate power to own its properties and to carry
on its business as now being conducted.

Section 2.2  Subsidiaries .  The APG Subs do not have, and have never had, any
subsidiaries, and do not otherwise own, and have not otherwise owned, any shares
in the capital of or any interest in, or control of, directly or indirectly, any
corporation, partnership, association, joint venture or other business entity.

Section 2.3  APG Subs Capital Structure . 

The authorized capital stock of Sub I consists of 1,000 authorized shares of
common stock, no par value per share, of which 1,000 shares are issued and
outstanding as of the date hereof ("Sub I Common Stock"); the authorized capital
stock of Sub II consists of 50,000 authorized shares of common stock, no par
value per share, of which 5 shares are issued and outstanding as of the date
hereof ("Sub II Common Stock"); and authorized capital stock of Sub III consists
of 5,000,000 authorized shares of common stock, no par value per share, of which
1,000 shares are issued and outstanding as of the date hereof (the Sub I Common
Stock, Sub II Common Stock, Sub III Common Stock, collectively, the "APG Subs
Common Stock"). All outstanding shares of the APG Subs Common Stock are duly
authorized, validly issued, fully paid and non-assessable and not subject to
preemptive rights created by statute, the charter documents of each of the APG
Subs, or any agreement to which each of the APG Subs is a party or by which it
is bound, and have been issued in compliance with federal and state securities
laws. There are no declared or accrued unpaid dividends with respect to any
shares of APG Subs Common Stock. Other than APG Subs Common Stock, the APG Subs
have no other capital stock authorized, issued or outstanding.

Upon completion of the Acquisition, the APG Buyer will own one hundred percent
(100%) of the issued and outstanding capital stock of the APG Subs.

Section 2.4  Authority .  Each of the Company and Holdco has all requisite power
and authority to enter into this Agreement and any Related Agreements (as
hereinafter defined) to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and any Related Agreements to which each of the Company and Holdco is a party
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action on the part of the
Company and Holdco, and no further action is required on the part of the Company
or Holdco to authorize this Agreement and any Related Agreements to which it is
a party and the transactions contemplated hereby and thereby. This Agreement and
any Related Agreements to which the Company and Holdco are a party have been
duly executed and delivered by Company and Holdco, and, assuming the due
authorization, execution and delivery by the other parties hereto, constitute
the valid and binding obligation of Company and Holdco, enforceable in
accordance with its terms, except as such enforceability may be limited by
principles of public policy and subject to the laws of general application
relating to bankruptcy, insolvency and the relief of debtors and to rules of law
governing specific performance, injunctive relief or other equitable remedies.
The "Related Agreements" shall mean all ancillary agreements required in this
Agreement to be executed and delivered in connection with the transactions
contemplated hereby.

Section 2.5  No Conflict .  The execution and delivery by the Company and Holdco
of this Agreement and any Related Agreement to which either the Company or
Holdco is a party and the consummation of the transactions contemplated hereby
and thereby will not (a) conflict with any provision of the charter documents of
the Seller Group, (b) result in any violation or breach of or default under
(with or without notice or lapse of time, or both) any mortgage, indenture,
lease, contract, covenant or other agreement, instrument or commitment, permit,
concession, franchise or license (each a "Contract" and, collectively, the
"Contracts") to which the APG Subs or any Non-SPG Assets (whether tangible or
intangible) is subject, (c) give rise to a right of termination, cancellation,
modification or acceleration of any obligation or loss of any benefit under any
Contract to which the APG Subs or any Non-SPG Assets (whether tangible or
intangible) is subject, or (d) result in any violation of any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to the APG Subs
or any Non-SPG Assets (any such event described in (a), (b), (c), or (d), a
"Conflict").

Section 2.6  Consents .  No consent, waiver, approval, order or authorization
of, or registration, declaration or filing with, any court, administrative
agency or commission or other federal, state, county, local or other foreign
governmental authority, instrumentality, agency or commission ("Governmental
Entity") or any third party, including a party to any agreement with any member
of the Seller Group (so as not to trigger any Conflict), is required by or with
respect to the the Seller Group in connection with the execution and delivery of
this Agreement and any Related Agreement to which the Company or Holdco is a
party or the consummation of the transactions contemplated hereby and thereby,
except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities laws thereby.

Section 2.7  Restrictions on Business Activities .  There is no agreement
(non-compete or otherwise), commitment, judgment, injunction, order or decree to
which any member of the Seller Group is a party or otherwise binding upon any
member of the Seller Group which has or may reasonably be expected to have the
effect of prohibiting or impairing any business practice of the APG Subs, any
acquisition of property (tangible or intangible) by the APG Subs or the conduct
of business by the APG Subs.

Section 2.8  Agreements, Contracts and Commitments . 

Only as relates to the APG business or Non-SPG Assets, no member of the Seller
Group is a party to or bound by any agreement, contract or commitment is not
terminable by them at will without penalty or that involves payment by such
member of the Seller Group of US$100,000 or more in the aggregate.

Only as relates to the APG business or Non-SPG Assets, each member of the Seller
Group is in compliance with and has not breached, violated or defaulted under,
or received notice that it breached, violated or defaulted under, any of the
terms or conditions of any Contract, nor is any such member aware of any event
that would constitute such a breach, violation or default with the lapse of
time, giving of notice or both. Each Contract is in full force and effect and is
not subject to any default thereunder by any party obligated to any member of
the Seller Group pursuant thereto. The members of the Seller Group have obtained
all necessary consents, waivers and approvals of parties to any Contract as are
required thereunder in connection with the Acquisition for such Contracts to
remain in effect without modification after the Closing.

Section 2.9  Litigation .  There is no action, suit or proceeding of any nature
pending, or, to any the knowledge of any member of the Seller Group, threatened,
against any APG Sub or any Non-SPG Asset, nor, to the knowledge of any member of
the Seller Group, is there any reasonable basis therefor. There is no
investigation pending or, to any member of the Seller Group's knowledge
threatened, against any APG Sub or any Non-SPG Asset (nor, to the knowledge of
any member of the Seller Group, is there any reasonable basis therefor) by or
before any Governmental Entity. No Governmental Entity has at any time
challenged or questioned the legal right of any member of the Seller Group to
conduct the APG operations as presently or previously conducted.

Section 2.10  Compliance with Laws .  Only as relates to the APG business or
Non-SPG Assets, each member of the Seller Group has complied in all material
respects with, is not in material violation of, and has not received any notices
of violation with respect to, any foreign, federal, state or local statute, law
or regulation (including, without limitation, environmental laws and
regulations).

Section 2.11  Complete Copies of Materials .  The members of the Seller Group
have delivered or made available true and complete copies of each document (or
summaries of same) that have been requested by the APG Buyer or its counsel.

Section 2.12  Representations Complete .  None of the representations or
warranties made by any member of the Seller Group (as modified by the Disclosure
Schedule), nor any statement made in any Schedule or certificate furnished by
any member of the Seller Group pursuant to this Agreement contains or will
contain at the Closing, any untrue statement of a material fact or to their
knowledge omits or will omit at the Closing to state any material fact necessary
in order to make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading.

Section 2.13  APG Buyer Not Relying on Representations and Warranties .  APG
Buyer has not relied on the accuracy of any of the representations and
warranties of the APG Subs, the Company or Holdco contained in this Agreement in
its decision to enter into this Agreement and any Related Agreements and to
consummate the Acquisition. APG Buyer has relied exclusively on the knowledge of
its founders, who at all relevant times were in control of the Company, Holdco
and the APG Subs and who have full knowledge of all facts relevant to the APG
Subs, the Non-SPG Assets, the Assumed Liabilities and the Acquisition.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE APG BUYER

The APG Buyer hereby represents and warrants to each of the Company and Holdco,
on and at the date hereof, as follows:

Section 3.1  Organization, Standing and Power .  The APG Buyer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Utah. The APG Buyer has the corporate power to own its
properties and to carry on its business as now being conducted and is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the failure to be so qualified or licensed would have a
material adverse effect on the ability of the APG Buyer to consummate the
Acquisition and the other transactions contemplated hereby.

Section 3.2  Authority .  The APG Buyer has all requisite power and authority to
enter into this Agreement and any Related Agreements to which it is a party and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and any Related Agreements to which it is a party
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the APG Buyer. This
Agreement and any Related Agreements to which it is a party has been duly
executed and delivered by the APG Buyer and constitute the valid and binding
obligations of the APG Buyer, enforceable in accordance with their terms, except
as such enforceability may be limited by principles of public policy and subject
to the laws of general application relating to bankruptcy, insolvency and the
relief of debtors and rules of law governing specific performance, injunctive
relief or other equitable remedies.

Section 3.3  Capital Resources .  The APG Buyer has or will have sufficient
capital resources to pay to the Purchase Price.

Section 3.4  No Conflict .  The execution and delivery of this Agreement and any
Related Agreements to which it is a party does not, and the consummation of the
transactions contemplated hereby and thereby will not, Conflict with (a) any
provision of the charter or organizational documents of the APG Buyer, (b) any
mortgage, indenture, lease, contract or other agreement or instrument, permit,
concession, franchise or license to which the APG Buyer or any of its respective
properties or assets are subject, or (c) any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to the APG Buyer or its properties
or assets, except in the case of (b) and (c), where such Conflict will not have
a material adverse effect on the ability of APG Buyer to consummate the
transactions contemplated by this Agreement.

Section 3.5  Consents .  No consent, waiver, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity, or any
third party is required by or with respect to the APG Buyer in connection with
the execution and delivery of this Agreement and any Related Agreements to which
it is a party or the consummation of the transactions contemplated hereby or
thereby, except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities laws, and such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings which, if not obtained or made, would
not have a material adverse effect on the ability of APG Buyer to consummate the
transactions contemplated by this Agreement.

Section 3.6  Schedules .  All assets of HoldCo or Company that are used solely
in APG or are unrelated to SPG are listed and described in reasonable detail on
Schedule 1.2. All liabilities of HoldCo or Company that relate solely, or are
reasonably allocable to, APG, or are unrelated to SPG are listed and described
in reasonable detail on Schedule 1.4. All contracts of HoldCo or Company that
relate solely to APG or are unrelated to SPG are listed and described in
reasonable detail on Schedule 1.5. This schedule will be provided as soon as
practicable following the execution of this Agreement.

ARTICLE 4
CONDUCT PRIOR TO CLOSING

Section 4.1  Transfer and Encumbrance .  The Company and Holdco agree not to
transfer, sell, exchange, pledge or otherwise dispose of or encumber the APG Sub
shares or Non-SPG Assets (except assets of Holdco not related to APG and not
related to SPG) owned by the Company or Holdco, or to discuss, negotiate, or
make or enter into any offer, contract or agreement relating thereto, at any
time prior to the Closing Date or termination of this Agreement (the "Expiration
Date").

ARTICLE 5
ADDITIONAL AGREEMENTS

Section 5.1  Confidentiality .  Each of the parties hereto hereby agrees that
the information obtained pursuant to the negotiation and execution of this
Agreement or the effectuation of the transaction contemplated hereby shall be
governed by the terms of the Confidential Disclosure Agreement, dated April 24,
2006 (the "Non-Disclosure Agreement"), between the Company, Holdco and the APG
Buyer; provided, however, that the Non-Disclosure Agreement shall terminate at
Closing with respect to APG Buyer's obligations to maintain the confidentiality
of all [Confidential Information] (as defined in the Non-Disclosure Agreement)
relating to the APG Subs and Non-SPG Assets.

Section 5.2  Expenses .  Whether or not the Acquisition is consummated, all fees
and expenses incurred in connection with the Acquisition, including, without
limitation, all legal, accounting, financial advisory, consulting and all other
fees and expenses of third parties ("Third Party Expenses") incurred by a party
in connection with the negotiation and effectuation of the terms and conditions
of this Agreement and the transactions contemplated hereby or thereby, shall be
the obligation of the respective party incurring such fees and expenses;
provided, however, that the fees and expenses incurred by Holdco or the Company
in order to consummate the transactions contemplated hereby shall be paid from
the Merger Consideration as more fully described in Section 7.3(a) of the Merger
Agreement.

Section 5.3  Public Disclosure .  Unless otherwise required by law, regulatory
authority or stock exchange regulation, no party to this Agreement may issue any
statement or communication to the public or press regarding the transactions
contemplated by this Agreement without the prior written consent of the APG
Buyer, in the case of statements or communications by the Company or Holdco, or
the Company and Holdco, in the case of statements or communications by the APG
Buyer.

Section 5.4  Reasonable Efforts .  Subject to the terms and conditions provided
in this Agreement, each of the parties hereto shall use commercially reasonable
efforts to take promptly, or cause to be taken, all actions, and to do promptly,
or cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective the transactions
contemplated hereby, to obtain all necessary waivers, consents and approvals and
to effect all necessary registrations and filings and to remove any injunctions
or other impediments or delays, legal or otherwise, in order to consummate and
make effective the transactions contemplated by this Agreement for the purpose
of securing to the parties hereto the benefits contemplated by this Agreement.

Section 5.5  Additional Documents and Further Assurances .  Each party hereto,
at the request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting completely the consummation of the Closing and the
transactions contemplated hereby.

Section 5.6  Additional APG Assets .  Prior to the Closing, (i) any Non-SPG
Assets which are not held by the APG Subs will be transferred to the APG Subs by
way of a capital contribution from the Company and/or Holdco, as the case may
be, to the APG Subs and (ii) any intellectual property or other assets owned by
the Company and/or Holdco, as the case may be, and used in the APG business will
be made available to the APG Buyer on commercially reasonable terms by way of a
license or other appropriate agreement.

Section 5.7  APG Employees .  APG Buyer will employ all employees of the Company
and Holdco whose employment is exclusively related to the APG business at their
current level of compensation and with substantially equivalent benefits as they
presently enjoy. All costs related to transferring such employees to the employ
of APG Buyer, including but not limited to those related to maintaining
substantially equivalent benefits shall be borne solely by APG Buyer.
Notwithstanding the foregoing, nothing in this Section 5.7 shall limit or
prevent APG Buyer from modifying, amending, or terminating any employee benefit
plans, programs, or policies at any time after the Closing in its sole
discretion.

Section 5.8  Holdco Subs .  Holdco agrees to dissolve the Holdco Subs prior to
the Closing.

Section 5.9  Indemnification .  APG Buyer agrees to indemnify and hold Company
and Holdco, and their respective shareholders, directors, officers, agents and
representatives, harmless from and against any and all costs, expenses, losses,
claims, damages, penalties, fines, liabilities and obligations whenever arising
or incurred (including, without limitation, amounts paid in settlement, costs of
investigation and reasonable attorneys' fees and expenses) arising out of or
relating to (i) any breach of any representation or warranty of APG Buyer set
forth in this Agreement; (ii) any breach of any covenant or obligation of APG
Buyer contained in this Agreement or the Related Agreements; (iii) any failure
of APG Buyer to discharge or pay any of the Assumed Liabilities; and (iv) all
third party claims or causes of action if and to the extent arising out of or
related to the conduct of the business or operations of APG or any of the APG
Subs.

Section 5.10  Non-Solicitation .  For a period of two years after the Closing
Date, each of the Company and Holdco agree that they will not, directly or
indirectly, hire, solicit, or encourage any employee or contractor of APG Buyer
to terminate his or her employment with, or cease providing services to, APG
Buyer; provided, however, that the Company shall not be deemed to have violated
this Section 5.10 in the event that an employee of APG Buyer responds to general
solicitation or general recruiting efforts of the Company.

Section 5.11  Fiduciary Duty of the Board . 

    Superior Offers

    .  Notwithstanding any agreement to the contrary contained in the Merger
    Agreement, in the event that, prior to the mailing of the proxy statement
    (as set forth in Section 5.1 of the Merger Agreement), the Company receives
    a bona fide written Acquisition Proposal from a third party that its board
    of directors (or a committee thereof to which the board of directors has
    properly delegated authority to negotiate and approve any such transaction
    (the "
    Special Committee
    ")) has in good faith concluded (following the receipt of the advice of its
    financial advisor), is, or is reasonably likely to result in, a Superior
    Offer, the Company may then take the following actions:

    

     1. Request information from the person making such Acquisition Proposal for
        the purposes of enabling the Special Committee to become appropriately
        informed about the Acquisition Proposal that has been made and the
        person that made it;
     2. Furnish nonpublic information to the third party making such Acquisition
        Proposal, provided that (a) (1) concurrently with furnishing any such
        nonpublic information to such party, the Company gives APG Buyer written
        notice of its intention to furnish such nonpublic information and
        (2) the Company receives from the third party an executed
        confidentiality agreement containing customary limitations on the use
        and disclosure of all nonpublic written and oral information furnished
        to such third party on the Company's behalf, the terms of which are at
        least as restrictive as the terms contained in the Confidentiality
        Agreement and (b) contemporaneously with furnishing any such nonpublic
        information to such third party, the Company furnishes such nonpublic
        information to APG Buyer (to the extent such nonpublic information has
        not been previously so furnished); and
     3. Engage in discussions and negotiations with the third party with respect
        to the Acquisition Proposal, provided that concurrently with entering
        into discussions or negotiations with such third party, the Company
        gives APG Buyer written notice of the Company's intention to enter into
        negotiations with such third party.

 a. Termination and Further Consideration. In response to the receipt of a
    Superior Offer, the Special Committee may terminate this Agreement and may
    consider entering into a definitive agreement relating to the Superior Offer
    ("Further Considerations"), if all of the following conditions in clauses
    (1) through (4) are met:
     1. A Superior Offer with respect to the Company has been made and has not
        been withdrawn;
     2. The Shareholders' Meeting (as defined in the Merger Agreement) has not
        occurred;
     3. The Company shall have (a) delivered to APG Buyer written notice (a
        "Further Consideration Notice") which shall state expressly that the
        Company has received a Superior Offer, (b) provided to APG Buyer a copy
        of all written materials delivered to the person or group making the
        Superior Offer in connection with such Superior Offer (to the extent not
        previously provided to APG Buyer), and (c) made available to APG Buyer
        all materials and information made available to the person or group
        making the Superior Offer in connection with such Superior Offer; and
     4. The Special Committee has concluded in good faith, after receipt of
        advice of its outside legal counsel, that, in light of such Superior
        Offer, the failure of the Special Committee to engage in Further
        Consideration could reasonably be determined to be inconsistent with its
        fiduciary obligations to the shareholders of the Company under
        applicable law.

 b. Certain Definitions. For purposes of this Agreement, the following terms
    shall have the following meanings:
     1. "Acquisition Proposal" shall mean any offer or proposal, relating to any
        transaction or series of related transactions involving any sale, lease
        (other than in the ordinary course of business), exchange, transfer,
        license (other than in the ordinary course of business), acquisition or
        disposition related solely to the APG Subs or the APG business
        (provided, however, the transactions between APG Buyer and the Company
        contemplated by this Agreement shall not be deemed an Acquisition
        Proposal); and
     2. "Superior Offer" shall mean a bona fide written offer made by a third
        party to acquire, directly or indirectly, all or substantially all of
        the APG assets of the Company or a majority of the total outstanding
        voting securities of the APG Subs, on terms that the Special Committee
        has in good faith concluded (following the receipt of advice of its
        financial advisor) would be more favorable, from a financial point of
        view, to the Company's shareholders (in their capacities as
        shareholders) than the terms of the Acquisition and is reasonably
        capable of being consummated.

ARTICLE 6
CONDITIONS TO CLOSING

Section 6.1  Conditions to Obligations of Each Party to Effect the Acquisition
.  The respective obligations of each Party to this Agreement to effect the
Acquisition shall be subject to the satisfaction at or prior to the Closing of
the following conditions:

No Injunctions or Restraints; Illegality

. No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or governmental or
regulatory authority or other legal or regulatory restraint or prohibition
preventing the consummation of the Acquisition shall be in effect.



Section 6.2  Additional Conditions to Obligations of APG Buyer .  APG Buyer's
obligation to purchase the Shares and to take the other actions required to be
taken by APG Buyer at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
APG Buyer, in whole or in part, to the extent permitted by applicable law):

Company's and Holdco's Performance

.



All of the covenants and obligations that the Company and Holdco are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects. APG Buyer shall have received a certificate signed by the
President of the Company and Holdco to the effect set forth in this Section 6.2
with respect to such performance and compliance.

Each document required to be delivered pursuant to Section 1.5 must have been
delivered to APG Buyer.

Additional Documentation

. The Company and Holdco shall have delivered to APG Buyer such other documents
as APG Buyer may reasonably request for the purpose of (i) evidencing the
performance by the Company and Holdco of, or the compliance by the Company and
Holdco with, any covenant or obligation required to be performed or complied
with by the Company or Holdco, (ii) evidencing the satisfaction of any condition
referred to in this
Section 6
, or (iii) otherwise facilitating the consummation or performance of the
Acquisition.



No Proceedings

. Since the date of this Agreement, there must not have been commenced or
threatened against APG Buyer, or against any person affiliated with APG Buyer,
any proceeding (i) involving any challenge to, or seeking damages or other
relief in connection with, the Acquisition, or (ii) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with the
Acquisition.



No Prohibition

. Neither the consummation nor the performance of the Acquisition will, directly
or indirectly (with or without notice or lapse of time), materially contravene,
or conflict with, or result in a material violation of, or cause APG Buyer or
any person affiliated with APG Buyer to suffer any material adverse consequence
under, any applicable law, regulation, rule, statute, requirement, order,
decree, or judgment.



Section 6.3  Additional Conditions to the Obligations of the Company and Holdco
.  The Company's and Holdco's obligation to sell the APG Shares and the Non-SPG
Assets and to take the other actions required to be taken by them at the Closing
is subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by the Company and Holdco, in
whole or in part):

Representations and Warranties

. All of APG Buyer's representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must have been accurate in all material respects as
of the date of this Agreement and must be accurate in all material respects as
of the Closing Date as if made on the Closing Date. APG Buyer shall have
delivered a certificate, signed by the President of APG Buyer, to the effect set
forth in this
Section 6.3(a)
.



APG Buyer's Performance

.



All of the covenants and obligations that APG Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects. APG Buyer shall have delivered a certificate, signed by the President
of APG Buyer, to the effect set forth in this Section 6.3(b).

Each document required to be delivered by APG Buyer pursuant to Section 1.5 must
have been delivered.

Additional Documentation

. APG Buyer must have caused the following documents to be delivered to the
Company and such other documents as the Company may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of APG
Buyer, (ii) evidencing the performance by APG Buyer of, or the compliance by APG
Buyer with, any covenant or obligation required to be performed or complied with
by APG Buyer, (iii) evidencing the satisfaction of any condition referred to in
this
Section 6
, or (iv) otherwise facilitating the consummation of the Acquisition.



No Injunction

. There must not be in effect any temporary restraining order, injunction or
other order issued by any court of competent jurisdiction that prohibits the
sale of the shares of the APG Subs or the Non-SPG Assets to APG Buyer.



ARTICLE 7
NO SURVIVAL OF REPRESENTATIONS AND WARRANTIES

Section 7.1  Non-Survival of Representations and Warranties .  The
representations and warranties of Company and Holdco in this Agreement or in any
instrument delivered pursuant to this Agreement shall terminate at the Closing
and be of no further force and effect, and only the covenants that by their
terms survive the Closing shall survive the Closing.

ARTICLE 8
TERMINATION; WAIVER AND AMENDMENT

Section 8.1  Termination .  Except as provided in Section 8.2 below, this
Agreement may be terminated and the Acquisition abandoned at any time prior to
the Closing:

by unanimous consent of Company, Holdco and APG Buyer;

by APG Buyer or the Company or Holdco if: (i) the Closing has not occurred by
September 30, 2006; (ii) there shall be a final nonappealable order of a federal
or state court in effect preventing consummation of the Acquisition; or
(iii) there shall be any statute, rule, regulation or order enacted, promulgated
or issued or deemed applicable to the Acquisition by any governmental entity
that would make consummation of the Acquisition illegal;

by the Company or Holdco if it is not in material breach of its obligations
under this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of APG
Buyer and such breach has not been cured within five (5) business days after
written notice to APG Buyer (provided, that, no cure period shall be required
for a breach which by its nature cannot be cured);

by either the Company, or Holdco or the APG Buyer if either of the Merger
Agreement or the SPG Stock Purchase Agreement is terminated; or

by the Company pursuant to Section 5.11 hereof.

Where action is taken to terminate this Agreement pursuant to this Section 8.1,
it shall be sufficient for such action to be authorized by the board of
directors (as applicable) of the party taking such action.

Section 8.2  Effect of Termination .  In the event of termination of this
Agreement as provided in Section 8.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of APG Buyer or the
Company or Holdco, or their respective officers, directors or shareholders,
provided, that, each party shall remain liable for any breaches of this
Agreement prior to its termination; and provided, further, that the provisions
of Sections 5.1 and 5.2 and Article 9 of this Agreement shall remain in full
force and effect and survive any termination of this Agreement.

Section 8.3  Waiver; Amendment . 

The APG Buyer may (i) extend the time for the performance of or waive any of the
obligations or other acts of the Company or Holdco contained herein, or
(ii) waive any inaccuracies in the representations and warranties of the Company
or Holdco contained herein or in any document delivered by the Company or Holdco
pursuant hereto. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the APG Buyer.

The Company and Holdco may (i) extend the time for the performance of any of the
obligations or other acts of the APG Buyer contained herein, or (ii) waive any
inaccuracies in the representations and warranties of the APG Buyer contained
herein or in any document delivered to the Company or Holdco by the APG Buyer
pursuant hereto. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the Company and Holdco.

Any waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement. The failure of any
party to assert any of its rights hereunder shall not constitute a waiver of any
of such rights.

This Agreement may not be amended, restated, supplemented or otherwise modified
except by an instrument in writing signed by the APG Buyer and the Company and
Holdco.

ARTICLE 9
GENERAL PROVISIONS

Section 9.1  Notices .  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally or by messenger service, (ii) on the date of confirmation
of receipt (or, the first business day following such receipt if the date is not
a business day) of transmission by telecopy or telefacsimile, or (iii) on the
date of confirmation of receipt (or, the first business day following such
receipt if the date is not a business day) if delivered by a nationally
recognized courier service. All notices hereunder shall be delivered as set
forth below or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

if to the APG Buyer, to:

Automation Products Group, LLC
c/o Joseph J. Lazzara, Managing Member
6550 Dumbarton Circle
Fremont, California 94555
Telephone No.: (510) 608-3400
Facsimile No: (510) 744-1442

with a copy to:

Carr & Ferrell LLP
2200 Geng Road
Palo Alto, California 94303
Attention: Barry A. Carr, Esq.
Telephone No.: (650) 812-3410
Facsimile No: (650) 812-3444


if to the Company or Holdco, to:

Scientific Technologies Incorporated
6550 Dumbarton Circle
Fremont, California 94555
Attention: President
Telephone No.: (510) 608-3400
Facsimile No: (510) 744-1442

with a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.
701 Fifth Avenue, Suite 5100
Seattle, Washington 98104
Attention: Christian E. Montegut, Esq.
Telephone No: (206) 883-2500
Facsimile No.: (206) 883-2699

Section 9.2  Interpretation .  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The words "include," "includes"
and "including" when used herein shall be deemed in each case to be followed by
the words "without limitation." The word "affiliate" when used herein shall
mean, with respect to any specified person, any other person, that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified person. The word "person" when used
herein shall mean any individual, partnership, firm, corporation, joint venture,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

Section 9.3  Counterparts .  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

Section 9.4  Entire Agreement; Assignment .  This Agreement, the Exhibits
hereto, the Disclosure Schedule, the Non-Disclosure Agreement, the Merger
Agreement, SPG Stock Purchase Agreement, and the documents and instruments and
other agreements among the parties hereto referenced herein: (a) constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings both written and oral, among
the parties with respect to the subject matter hereof; (b) are not intended to
confer upon any other person any rights or remedies hereunder; and (c) shall not
be assigned, by operation of law or otherwise, by the parties.

Section 9.5  Severability .  In the event that any provision of this Agreement
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

Section 9.6  Other Remedies .  Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

Section 9.7  Governing Law .  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

Section 9.8  Rules of Construction .  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties hereto have executed or caused this APG Stock
Purchase Agreement to be executed as of the date first written above.

Automation Products Group, LLC

a Utah Limited Liability Company

 

By: ___________________________

Anthony R. Lazzara

Managing Member

 

Scientific Technologies Incorporated

 



By: ___________________________



Joseph J. Lazzara

President, Chief Executive Officer and Treasurer

 

Scientific Technology Incorporated

 

By: ___________________________

Anthony R. Lazzara

President and Chairman





--------------------------------------------------------------------------------

